WILLIAMS, Circuit Judge,
dissenting in part and concurring in part in the judgment:
For the reasons set forth below, I respectfully disagree with the conclusion that there is sufficient evidence demonstrating that Columbia Colleton Medical Center’s legitimate, non-discriminatory justification for promoting Johnny Bridge instead of Joyce Dennis was pretext for gender-based discrimination. Because Dennis failed to produce sufficient evidence of pretext to sustain the jury’s verdict and, therefore, failed to meet her burden of establishing the ultimate issue of discrimination vel non, Colleton was entitled to judgment as a matter of law. Moreover, insofar as Dennis failed to establish the prerequisites for Title VII liability, she did not introduce sufficient evidence to support the jury’s award of emotional distress damages. Accordingly, I dissent from Parts A. through D. of Section II. of the majority opinion and concur in the judgment of Part E. of Section II.
I.
We review de novo the district court’s denial of judgment as a matter of law, viewing the evidence in the light most favorable to Dennis, as the non-moving party. Lytle v. Household Mfg., Inc., 494 U.S. 545, 554-555, 110 S.Ct. 1331, 108 L.Ed.2d 504 (1990). Under Rule 50, a court should render judgment as a matter of law when “a party has been fully heard on an issue and there is no legally sufficient evidentiary basis for a reasonable jury to find for that party on that issue.” Fed. R. Civ. Proc. 50(a); see also Weisgram v. Marley Co., 528 U.S. 440, 447, 120 S.Ct. 1011, 145 L.Ed.2d 958 (2000). ‘While we are compelled to accord the utmost respect to jury verdicts and tread gingerly in reviewing them, we are not a *656rubber stamp convened merely to endorse the conclusions of the jury, but rather have a duty to reverse the jury verdict[ ] if the evidence cannot support it.” Price v. City of Charlotte, North Carolina, 93 F.3d 1241, 1250 (4th Cir.1996) (internal citations omitted).
“To defeat an employer’s motion for [judgment as a matter of law] as to liability in a discrimination suit, the plaintiff must present substantial evidence to support as a reasonable probability, rather than as a mere possibility, that her employer discriminated against her because of a protected characteristic.” DeJarnette v. Corning, Inc., 133 F.3d 293, 298 (4th Cir.1998). “This standard simply bespeaks the special danger that in a matter so generally incapable of certain proof [a] jury decision will be on the basis of sheer speculation, ultimately tipped, in view of the impossibility of choosing rationally between mere possibilities, by impermissible but understandable resort to such factors as sympathy and the like.” Id. (internal quotation marks omitted) (alteration in original).
A.
As the majority notes, Colleton’s primary argument on appeal is that Dennis failed to introduce sufficient evidence of pretext to sustain the jury’s finding on the ultimate issue of discrimination vel non. Colleton presented evidence that Bridge was promoted instead of Dennis because Colleton perceived Bridge as having been more qualified than Dennis for the registration supervisor position. Where an employer has asserted that relative employee qualifications constituted the non-discriminatory justification for the promotion decision, “the plaintiff must establish that she was the better qualified candidate for the position sought” to meet her burden of proving that the company’s explanation is pretextual and that she was the victim of intentional discrimination. Evans v. Techs. App. & Serv. Co., 80 F.3d 954, 960 (4th Cir.1996). In analyzing whether the plaintiff has met her burden of proving that she was a better qualified candidate, “[i]t is the perception of the decision maker which is relevant.” Id. at 960-61 (internal quotation marks omitted).
Dennis concedes that at the time of the promotion decision, she did not meet all of the posted qualifications for the position. She had worked in a hospital business office setting for fourteen months,1 as opposed to three years, and had only worked on a full-time basis for six months. Likewise, Bridge did not meet all of the posted job qualifications, in that he had worked in a hospital setting for approximately ten weeks as a part-time switchboard operator at the time he was offered the registration supervisor position. Both Dennis and Bridge were high school graduates, but neither had taken business courses, courses in a medically related field, or courses in medical terminology or management.
It being established that neither candidate fully met the posted job qualifications, *657the evidence regarding the relative qualifications of Bridge and Dennis consisted primarily of the testimony of Jimmy Hiott, who was in charge of the promotion decision. Hiott testified that he promoted Bridge instead of Dennis because, in his judgment, Bridge had more extensive and valuable managerial experience than Dennis, which Hiott testified he believed to be a particularly important qualification for the registration supervisor position because of ongoing management problems in the Registration Department. Dr. Ann Jonason, who also interviewed Bridge and recommended him for the supervisor position, testified that she believed Bridge had “a lot of strengths in management,” (TV. of Trial Vol. II at 437), and that the Registration Department “desperately needed a manager ... a leader ... someone who could help [the department] become a cohesive whole....” (J.A. at 227; Tr. of Trial Vol. II at 438.)
Dennis did not introduce any evidence discrediting Hiott’s perception that Bridge had more management experience than Dennis. Bridge’s employment application, which the undisputed evidence established that Hiott consulted prior to interviewing Bridge, indicated that the vast majority of Bridge’s employment history involved managerial positions. Bridge’s employment application states that he served as a transportation manager at Clean Management Environmental from January 1994 until July 1997, when he was awarded the registration supervisor position, served as the store manager for the Family Dollar from February 1993 until January 1994, and served as a marketing coordinator at Coastal Electric Coop from January 1988 until February 1993. The only nonman-agement-related job in Bridge’s employment history was his earliest job, which was selling insurance.2
Dennis’s employment application, on the other hand, established that she had been out of high school for two years, had been employed in various cashier and secretarial positions, and had one year of experience as an assistant manager of Showtime Video & Music. Dennis also had acted as de facto manager of the Registration Department during the eight weeks in which the Department was without a manager. Based upon this evidence, and even viewing the record in the light most favorable to Dennis, Hiott’s determination that Bridge possessed superior managerial experience as compared to Dennis is unassailable.
Indeed, at the summary judgment stage, the district court granted summary judgment in favor of Colleton because the un-contradicted evidence demonstrated that Dennis was not more qualified for the promotion than Bridge, (J.A. at 44-53), but the district court later reversed this ruling after the Supreme Court’s subsequently-issued decision in Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000). In reversing its previous ruling, the district court indicated that it believed that Reeves overruled Evans, wherein we held that when an employer has asserted that rela*658tive employee qualifications constituted the non-discriminatory justification for the promotion decision, “the plaintiff must establish that she was the better qualified candidate for the position sought” to meet her burden of proving that the company’s explanation was pretextual. Evans, 80 F.3d at 960, (Tr. of Trial Vol. III at 677.) As we made clear in Evans itself, however, the relative qualifications of competing employees are part of the analytical framework relevant to proving pretext, and Reeves did not disrupt that framework. Id. (describing the employee’s burden of production at the pretext stage as requiring the employee to prove “that she was the better qualified candidate for the position sought”); Reeves, 530 U.S. at 148, 120 S.Ct. 2097 (“[A] plaintiffs prima facie case, combined with sufficient evidence to find that the employer’s asserted justification is false, may permit the trier of fact to conclude that the employer unlawfully discriminated.” (emphasis added)); Rowe v. Marley Co., 233 F.3d 825, 830 (4th Cir.2000) (“Put another way, in Reeves the Supreme Court held that when a plaintiff establishes a prima facie employment discrimination case and that his employer’s explanation is pretextual, this does not automatically create a jury question, but it may do so.” (first emphasis added)). Accordingly, Reeves did not overrule Evans, and the district court committed an error of law insofar as it reversed its grant of summary judgment on this basis.3 Because the district court’s initial grant of summary judgment in favor of Colleton was proper, and neither Reeves nor the evidence introduced at trial regarding the relative qualifications of Bridge and Dennis undermined this initial ruling, I believe that judgment as a matter of law in favor of Colleton is required.
B.
The majority asserts that “the jury’s finding of pretext does not stand or fall” on the relative qualifications of Bridge and Dennis but instead rests upon other types of circumstantial evidence. Ante at 648. In detailing this alleged circumstantial evidence, the majority categorizes Colleton’s explanation of the importance placed upon prior managerial experience as a “post-hoc rationalization! ]” that is probative of pretext because managerial experience was listed in the posted job description as being a “preferred” qualification, as opposed to a “required” qualification.4 Ante at 645. *659Assuming that there is any significant difference between Colleton’s proffered emphasis on management experience and the emphasis placed on management experience in the posted job description,5 I disagree that the difference is of any probative value. Faced with no candidate who fits the job description perfectly, an employer must choose from among the applicants the most acceptable candidate. By characterizing a shift in emphasis regarding the posted job qualifications as a “post-hoc rationalization! ],” the majority fails to perceive the limited practical utility of a posted job description, as well as the realities of promotion decisions, which often, as in this case, are “inherent[ly] dynamic” decisions. Lee v. GTE Florida, Inc., 226 F.3d 1249, 1255 n. 2 (11th Cir.2000), cert. denied, 532 U.S. 958, 121 S.Ct. 1486, 149 L.Ed.2d 374 (2001) (noting that a shift in emphasis among or away from qualifications listed in a posted job description is not probative of pretext because the promotion process is dynamic); Nichols v. Lewis Grocer, 138 F.3d 563, 568 (5th Cir.1998) (finding unpersuasive plaintiffs argument that the fact that the employer had changed the importance of the criteria used in the selection process established pretext, because “[t]he promotion decision is a dynamic one, and the relative importance placed on various selection criteria cannot be expected to remain fixed and unyielding”). Jonason emphasized that based upon her experience at the hospital and ongoing problems in. the Registration Department, management experience had become the “overriding concern” in choosing the registration supervisor. (Tr. of *660Trial Vol. II at 438.) Hiott similarly testified at both his deposition and at trial that management experience became a top priority in the promotion decision because of an escalating crisis in the management of the Registration Department, exacerbated by the sudden departure of the previous registration supervisor. Dennis did not present any evidence demonstrating that a heightened emphasis on management experience was unjustified or otherwise inappropriate in light of the hospital’s situation at the time of the promotion decision. In light of the undisputed realities of Colle-ton’s changing needs and the dynamic nature of the promotion process, I fear that the majority’s approach unduly constrains employers such as Colleton to abide woodenly by posted job criteria or face Title VII liability. Thus, I respectfully disagree that Colleton’s emphasis on management experience in making its promotion decision constituted a “post-hoc rationalization[ ]” or was in any manner probative of pre-text.
The majority next contends that alleged inconsistencies between Hiott’s trial and deposition testimony regarding his reason for promoting Bridge instead of Dennis are probative of pretext. I do not find that the record reveals any of the alleged inconsistencies. When asked at trial why he did not feel Dennis was qualified for the promotion, Hiott stated that he had reviewed her application and determined that she lacked “the management skills necessary for the position,” whereas Bridge’s application indicated that he possessed the requisite management experience. (J.A. at 244-45.) The majority asserts that Hiott testified at trial that computer experience was one of the decisive factors weighing in favor of Bridge in making the promotion decision, but, as noted in note 3, supra, Hiott’s testimony does not appear to support this characterization. At best, Hiott’s testimony could be read as indicating that he believed that Bridge’s computer experience was a factor weighing in favor of Bridge in the promotion decision, but not that he believed Bridge to be more qualified than Dennis with respect to computer experience. Such testimony is entirely consistent with his deposition testimony, where he testified that Bridge possessed the requisite degree of computer knowledge for purposes of the promotion. (Deposition of James O. Hiott at 97, lines 16-23; J.A. at 183). Contrary to the majority’s assertion, Hiott never testified that managerial experience was the “only” reason for the promotion decision. Instead, Hiott testified that “management experience was the biggest quality that I was looking for in the — in the individual and what the hospital needed.... ” (Deposition of James O. Hiott at 85, lines 19-25; J.A. at 177 (emphasis added).) At trial, Hiott took precisely the same position, testifying again that management experience was the most important factor weighing in favor of Bridge in the promotion decision. Accordingly, the record does not reveal any inconsistency between Hiott’s trial and deposition testimony that is probative of pretext.6
*661The majority next identifies tbe “unequal way” in which Hiott conducted the promotion process as evidence of pretext, deeming it “peculiarly informal,” ante at 643, and emphasizing the fact that Bridge was given an interview, whereas Dennis was not, ante at 647. The undisputed evidence demonstrated that Dennis originally was interviewed by Jennifer Wray for the registration supervisor position, that Hiott reviewed Dennis’s initial application prior to making the promotion decision, and that Hiott felt Dennis’s application did not warrant granting her an interview because it demonstrated that she lacked the requisite degree of management experience.7 Dennis and the majority have taken pains to criticize Hiott’s failure to follow-up on Dennis’s in-house work experience, training, and evaluations, but an employer is uniquely situated to evaluate the benefit of interviewing an applicant or delving further into the applicant’s abilities, and Title VII does not require that all applicants be treated “equally”; it requires only that the applicant not be discriminated against on the basis of a protected characteristic. Indeed, I cannot see anything in Title VII that requires an employer to grant an interview to every applicant instead of selectively interviewing candidates based upon a paper record. I fear that the majority’s holding regarding the probative value of the “unequal” nature of the promotion process thrusts the court and the jury into the role of super-personnel officer, a role that we have emphasized is outside the province of the appropriate Title VII inquiry. See DeJarnette, 133 F.3d at 299 (“[T]his Court does not sit as a kind of super-personnel department weighing the prudence of employment decisions made by firms charged with employment discrimination .... ” (internal quotation marks omitted)); Henson v. Liggett Group, Inc., 61 F.3d 270, 277 (4th Cir.1995) (“We have recognized the importance of giving an employer the latitude and autonomy to make business decisions, including workplace reorganization, as long as the employer does not violate the ADEA.”); Jiminez v. Mary Washington College, 57 F.3d 369, 377 (4th Cir.1995) (“Title VII is not a vehicle for substituting the judgment of a court for that of the employer”); Brill v. Lante Corp., 119 F.3d 1266, 1272 (7th Cir.1997) (“Courts refuse to sit in judgment as super-personnel departments overseeing corporate decisions .... ”). Reeves and its progeny hold that duplicity, not informality, supports an inference of discrimination. Accordingly, I respectfully disagree that the “unequal” or “informal” nature of the selection process is probative of pretext.
Finally, the majority notes that another female applicant, Tonya Williams, was not interviewed for the promotion, which it *662suggests is probative of pretext. Hiott testified that he was unaware that Williams had applied for the promotion until after the promotion had been given to Bridge. Williams’s application for the promotion was dated June 19, 1997, and she testified that she turned her application in to the Human Resources Department and subsequently interviewed for the position with Wray. Bridge received the promotion on or about July 9, 1997. Patty Hendricks, the Human Resource Director, testified that she received Williams’s application on July 14,1997, and that prior to that date, she had not been made aware that Williams had applied for the promotion. She testified that she therefore had not given Williams’s application to Hiott prior to the promotion being filled because she was unaware that Williams was interested in the position until after the position had been filled. Dennis speculates that because Wray interviewed Williams for the position before Bridge was offered the promotion and because Williams testified that she originally turned her application in to Human Resources, Hiott’s and Hendrick’s testimony, in which each stated that they were not aware that Williams had applied for the position prior to Bridge receiving the promotion, could have been found by the jury to have been incredible. There is no evidence, however, demonstrating that Wray, or anyone else, informed Hiott of Williams’s interest in the position prior to the position being filled, nor is there any evidence that Wray interviewed Williams after having received the application from Human Resources, as opposed to learning of Williams’s interest in the position in some other way. Dennis, therefore, failed to put forth any evidence demonstrating that Hiott actually received Williams’s application or possessed any knowledge that Williams had applied for the promotion before filling the position, and the speculation relied upon by Dennis and the majority with respect to Williams’s application is insufficient to overcome Colleton’s motion for judgment as a matter of law.8 DeJarnette, 133 F.3d at 298 (admonishing that a court reviewing a district court’s denial of judgment as a matter of law must be careful not to affirm on the basis of “sheer speculation”).
Even assuming the evidence regarding Williams could be viewed as probative of pretext, Dennis presented, at best, extremely weak evidence that Colleton intentionally discriminated against her because of her gender, and statistical evidence provides independent support for Colleton’s proposition that it was not engaging in gender discrimination by failing to promote her. See, e.g., Reeves, 530 U.S. at 148, 120 S.Ct. 2097 (“[A]n employer would be entitled to judgment as a matter of law ... if the plaintiff created only a weak issue of fact as to whether the employer’s reason was untrue and there was abundant and uncontroverted independent evidence that no discrimination had occurred.”); Schnabel v. Abramson, 232 F.3d 83, 91 (2d Cir.2000) (holding that, while plaintiff had presented sufficient evidence of prima fa-cie case and pretext, evidence of discrimination was too weak to be submitted to the jury). The undisputed evidence established that approximately 65% of Colleton’s supervisory positions are held by females, and one of the top management positions in the hospital, that of Chief Executive Officer, has been held by a woman since *6631995. Hiott hired a female, Peggy Cribb, for the registration supervisor position pri- or to hiring Bridge. Following Bridge’s second promotion to the Information Services Department at Colleton in 1998, the registration supervisor position was filled by a female, Marsha Grimsley. A female, Jennifer Pinckney, currently holds the position. Further, Dennis had been promoted and transferred according to her wishes repeatedly during her employment with Colleton.
II.
After reviewing all of the evidence in the light most favorable to Dennis, I am convinced that there was insufficient evidence to support the jury’s finding that Colleton’s legitimate, non-discriminatory reason for promoting Bridge instead of Dennis was false. Without sufficient evidence of pretext, no rational juror could have determined that Dennis met her burden of establishing the ultimate issue of discrimination vel non.9 Title VII is a tool to vindicate the important congressional policy against discriminatory employment practices. It is not to be invoked lightly whenever a promotion decision is made by means of a process of less than total precision and determinacy, yet it is precisely this consequence that I fear will follow from the majority’s approach. Moreover, because I do not believe Dennis established the prerequisites of Title VII liability, I similarly do not believe she is entitled to recover emotional distress damages. Thus, I concur in the judgment of Section II. Part E.10

. Dennis began working at Colleton on May 1, 1996 as a part-time emergency room registration clerk. Dennis's resignation letter, which was dated July 9, 1997, stated:
To Whom It May Concern:
I would like to notify you of my resignation of my full-time postion [sic] here at Colleton Reigonal [sic] Hospital. Although I am requesting to stay as PRN help. I feel as though this was warrented [sic] due to the internal conflicts that closely effects' [sic] my job. I have enjoyed working here full-time, and have made many new friends. I am gratefull [sic] for the experience I have gained, and hope in the future if needed I will have employment oppertunities [sic] here at CCMC.
(J.A. at 353.)


. In suggesting that Bridge's superior managerial experience was "over-played” by Hiott, the majority states that Bridge's "only verified management experience consisted of managing a small Family Dollar store more than four years earlier,” but it makes no reference to Bridge's employment application. Ante at 647. Instead, the majority would have us review evidence regarding the nature of Bridge’s past employment that was not known to Hiott at the time he made the promotion decision and ignore Bridge's employment application itself, which was indisputably reviewed by Hiott prior to the promotion decision, and further ignore the corroborating testimony of the other person who participated in the decision-making process, Dr. Jonason.


. In suggesting that Reeves overruled Evans, ante at 648-49 n. 4, the majority misapprehends the nature of the Reeves holding and fails to reconcile its position with that of the Eleventh Circuit, which has continued, post-Reeves, to hold that the employee has an obligation, at the pretext stage, to make an evi-dentiary showing that her qualifications are superior to those of the person selected for the promotion. Lee v. GTE Fla., Inc., 226 F.3d 1249, 1254 (11th Cir.2000). Similarly, the Fifth Circuit has described this obligation as part of the plaintiff's burden of persuasion in establishing pretext. Deines v. Texas Dept. of Protective & Reg. Servs., 164 F.3d 277, 280-81 (5th Cir.1999).


. The majority asserts that because computer expertise deviates from the posted job qualifications, it also has the "flavor of [a] post-hoc rationalization! ].” Ante at 647. I do not find support in the record for the majority's characterization of the evidence presented to the jury regarding the role of computer expertise in the promotion decision. Hiott testified that he was impressed with Bridge's computer expertise, which Hiott believed would be helpful in light of the hospital's upcoming computer systems upgrade. Additionally, Jo-nason testified that she considered computer qualifications an important criteria for the promotion decision. She testified that during the interview, she "asked [Bridge] rather intensely about his information system background, his computer expertise, because at that particular time we were getting ready to initiate a new computer system.” (J.A. at 224.) She further testified that she was "very impressed with ... his knowledge of comput*659er systems” and his computer background. (J.A. at 225.) Neither Hiott nor Jonason, however, testified in any manner regarding Bridge's computer experience vis-a-vis Dennis's; instead, the undisputed evidence demonstrated that Dennis was eliminated from the selection process solely because of her lack of management experience. (Tr. of Trial Vol. II at 452-53) ("I reviewed [Dennis's] application ... and at that point made a determination ... that [Dennis] did not have the management skills necessary for that position. ... [S]o I did not feel comfortable at all with moving forward with her as an applicant.”). Accordingly, although the evidence established that computer expertise was a positive qualification possessed by Bridge, no evidence suggests that Colleton determined that Bridge’s computer experience "set Bridge apart” from Dennis, ante at 646. Because computer expertise was not offered as a reason for promoting Bridge instead of Dennis, the majority's reliance upon Bridge's computer expertise in its pretext analysis is improper. Additionally, as with management experience, Colleton’s alleged emphasis on computer expertise in selecting Bridge for the promotion is not a significant departure from its posted qualifications, in which it stated that basic knowledge of computers was required.


. Logically, if a qualification is "preferred,” it can be decisive when choosing between two candidates. Consequently, I do not perceive any inconsistency between the emphasis placed upon management experience in the job description and Colleton’s proffered emphasis on management experience in making its promotion decision. Indeed, if a qualification in the posted job description could never support a decision between two candidates, one wonders why it is included in the posted job description at all. By suggesting that a jury is entitled to find the ultimate issue of discrimination any time an employer "picks one of a list of posted job qualifications and . claims that it was actually decisive without regard to the others,” ante at 657 n. 2, and by further suggesting that the employee no longer bears the burden of proving that she possessed superior qualifications as compared to the person selected for the promotion, ante at 658 n. 4, the majority thrusts this court and juries into the role of super-personnel officers and permits juries to simply second-guess an employer’s hiring and promotion decisions. This approach relieves the plaintiff of her burden of proving the ultimate issue of discrimination vel non, a result that is not mandated by Reeves and constitutes a significant departure from this circuit’s Title VII jurisprudence.


. To the extent the majority suggests that Hiott's failure to recall certain aspects of the interviewing process during the deposition, compared with his greater recall at trial, is probative of pretext, this does not meet the requisite level of proof necessary to defeat Colleton's motion for judgment as a matter of law. DeJarnette v. Corning, Inc., 133 F.3d 293, 298 (4th Cir.1998) (requiring a "reasonable probability, rather than ... a mere possibility,” that the employer discriminated against an employee because of a protected characteristic). Even assuming that Hiott exhibited a greater level of clarity with respect to the content of Bridge’s interview at trial than he exhibited at his deposition, any inconsistency is irrelevant because it is uncontro-verted that Dennis was eliminated from the *661selection process prior to Bridge’s interview, in that Hiott determined from reviewing Dennis's initial application that she lacked the management experience necessary for the promotion. See note 3, supra; (Tr. of Trial Vol. II at 452-53.)


. At trial, Dennis argued that Hiott eliminated her from the selection process prematurely, in that Hiott reviewed the application that she submitted when she first began working at Colleton fourteen months earlier but did not review her most recent application, which reflected the experience she gained while employed at Colleton. If Hiott had reviewed her most recent application, he would have discovered that Dennis had worked as a de facto manager in the Registration Department for several weeks. Even considering her work as a de facto manager, however, Dennis did not establish that she had more managerial experience than Bridge. Thus, Hiott's failure to consider her most recent application, while possibly a poor management decision, is not probative of pretext or gender discrimination.


. The majority also speculates that the true reason for Colleton's promotion decision was because of Dennis's reputed affair with one of the doctors or because of Hiott’s friendship with Bridge’s wife. Ante at 650. Colleton has never asserted either of these theories as a justification for its promotion decision, and, as the majority concedes, neither justification, had it been asserted, would have been probative of gender discrimination.


. Because I believe Colleton was entitled to judgment as a matter of law, I do not address its alternative argument that it was entitled to a new trial. Moreover, insofar as I would not have found Dennis to have been the prevailing party, I do not join in the majority’s affirmance of the attorney's fee award or back pay award in her favor.


. I note that, even if I were to conclude that Dennis met the prerequisites for Title VII liability, I would hold that the district court did not abuse its discretion in setting aside the jury verdict in favor of Dennis for emotional distress damages because Dennis failed to put forth sufficient evidence of emotional distress to support the jury’s verdict pursuant to the standard set forth in Price v. City of Charlotte, 93 F.3d 1241 (4th Cir.1996).